There is nothing in the evidence to justify the claim that the property was injured after it passed from the custody of the defendants. The mildewed condition of the blankets indicated that the goods were drenched at an early stage in their transportation. If the fact was otherwise, the appellant had the means of proving it. They furnished no explanation of the detention of the property for three days, on the way from Rolling Prairie to Toledo, and it is fair to infer that the injury occurred within that period. This inference is not repelled by the circumstance that they procured a third party to sign a receipt, without examination, describing the packages as in good order on their reshipment at Toledo. This simply confirms the evidence of the plaintiff that there was nothing in the exterior appearance of the boxes to indicate the damaged condition of the contents.
The question was one of fact. No error of law was committed on the trial, and the court below was right in affirming the judgment.
All the judges concurring,
Judgment affirmed. *Page 164